Citation Nr: 0333489	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-01 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bulging disc of 
the lumbar spine.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  He thereafter had periods of active duty for training 
and inactive duty training as a member of the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the claims on appeal.

The veteran was afforded a personal hearing before RO 
personnel in May 2002.  A transcript of the hearing has been 
associated with the claims folder.


REMAND

Since the RO's last Supplemental Statement of the Case 
(SSOC), dated in April 2003, the following new evidence was 
added to the records assembled for appellate review:  (1) a 
neurological report from M. V. Ramirez, M.D., dated in April 
2003; (2) a May 2003 medical report from M. A. Brignoni, 
M.D., dated in May 2003; (3) VA treatment records, dated in 
April 2003; and (4) various statements from the veteran.  The 
veteran has not waived his right to have this additional 
evidence initially considered by the RO.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board also no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver, such as the evidence 
mentioned above.  The result is that the RO must review 
evidence submitted by the veteran without a waiver, and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.

Further, at the time of the veteran's May 2002 hearing, he 
indicated that he had received physical therapy for his back 
at the San Juan VAMC.  However, it does not appear that 
records of such treatment have been included in the claims 
folder.  Therefore, such treatment records should be obtained 
and associated with the claims folder.

The veteran was involved in a motor vehicle accident during a 
period of inactive duty training on August 30, 1996.  He has 
testified that he currently experiences headaches, which he 
attributes to the in-service accident.  The Board concludes 
that in order to comply with VA's duty to assist, the veteran 
is entitled to a current VA examination to address the nature 
and etiology of his headaches.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to assist the appellant with 
his claim and to provide him with notice of evidence needed 
to support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
April 2003, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 30 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for the disabilities 
listed on the title page.  The RO should 
obtain treatment records from all 
sources identified by the veteran which 
are not already of record.

3.  The RO should obtain copies of all 
physical therapy records for the veteran 
from the San Juan VAMC.

4.  The RO should obtain copies of 
treatment records for the veteran from 
the San Juan VAMC since April 2003.

5.  Thereafter, the RO should make 
arrangements for the veteran to be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
headaches.  The claims folder must be 
made available to the examiner.  The 
examiner should elicit a detailed 
history from the veteran concerning his 
complaints of headaches.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express opinions as to whether the 
veteran suffers from a chronic headache 
disorder and, if so, 

?	What is the diagnosis for the 
headache disorder?

?	What is the apparent/likely date 
of onset and etiology of for the 
veteran's headache disorder?  In 
responding to this question the 
examiner should comment on the 
veteran's complaint of headaches 
following his August 30, 1996, 
motor vehicle accident.

The opinion should summarize the 
relevant history and clinical findings, 
and provide explanations as to all 
medical conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiner.

6.  The RO should then re-adjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


